WEXFORD LAW

Case 2:17-cr-00325-GW Document 152 Filed 06/15/21 Page1lof1 Page ID #:817

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: CR 17-325-WU
[BRERCSED] ORDER TO RECALL
Plaintiff, BENCH WARRANT
Vv.
DANIEL NERSOYAN,
Defendant.

 

 

 

For good cause shown, IT IS HEREBY ORDERED THAT:

(WARRANT RECALLED) Based upon the attached declaration and
information, the Court grants the request and Orders the warrant
Recalled.

Oo (DENIED) Request Denied.

Counsel are to confer on a new revocation hearing date and advise the court clerk.
Dated: June 15, 2021

 

Mfg KH, 4

HONORABLE GEORGE H. WU
United States District Judge

 

 

 
